FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 SALVADOR AMAYA ANDRADE,                           No. 12-70803
                     Petitioner,
                                                   Agency No.
                     v.                           A029-143-032

 LORETTA E. LYNCH, Attorney
 General,                                            OPINION
                       Respondent.


          On Petition for Review of an Order of the
              Board of Immigration Appeals

                    Submitted May 6, 2015*
                      Seattle, Washington

                      Filed August 27, 2015

      Before: J. Clifford Wallace, Andrew J. Kleinfeld,
           and Morgan Christen, Circuit Judges.

                       Per Curiam Opinion




  *
    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2                       ANDRADE V. LYNCH

                           SUMMARY**


                            Immigration

   The panel denied a petition for review of the Board of
Immigration Appeals’ denial of deferral of removal under the
Convention Against Torture.

    The panel held that the evidence did not compel the
conclusion that petitioner established it was more likely than
not he would be tortured in El Salvador due to his non-gang
tattoos.


                             COUNSEL

Alma David, Rios & Cruz, P.S., Seattle, Washington, for
Petitioner.

James A. Hurley, Attorney, Thomas B. Fatouros, Senior
Litigation Counsel, and Stuart F. Delery, Principal Deputy
Assistant Attorney General, Civil Division, Office of
Immigration Litigation, Department of Justice, Washington,
D.C., for Respondent.




  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                       ANDRADE V. LYNCH                              3

                             OPINION

PER CURIAM:

    Petitioner Salvador Andrade, a native and citizen of El
Salvador, seeks review of a decision issued by the Board of
Immigration Appeals (BIA) affirming the Immigration
Judge’s denial of his application for deferral of removal under
the Convention Against Torture.

     In 1988, Andrade, then a teenager, illegally entered the
United States. Twelve years later he was convicted of child
molestation.1 In 2008, twenty years after he came to the
United States, Immigration and Customs Enforcement
initiated removal proceedings. Andrade conceded that his
child molestation conviction makes him ineligible for
withholding of removal, but sought deferral of removal under
the Convention Against Torture. His mother and sisters, who
still live in El Salvador, have warned of the dangers from
gangs there.

    The BIA held that Andrade had not established a
likelihood that he would be tortured upon his return to El


 1
   Andrade was convicted of child molestation in the third degree under
Revised Code of Washington § 9A.44.089. Revised Code of Washington
§ 9A.44.089 provides, in pertinent part, that:

        A person is guilty of child molestation in the third
        degree when the person has, or knowingly causes
        another person under the age of eighteen to have,
        sexual contact with another who is at least fourteen
        years old but less than sixteen years old and not married
        to the perpetrator and the perpetrator is at least
        forty-eight months older than the victim.
4                   ANDRADE V. LYNCH

Salvador, or that its government would perpetrate or turn a
blind eye to the torture. Andrade petitions for review,
arguing that the BIA failed to give reasoned consideration of
country conditions, and that the record compelled the
conclusion that torture was likely, largely because his tattoos
would cause him to be perceived as a gang member.

    The record is oddly devoid of a picture of Andrade’s
tattoos. All we have is his declaration in support of his
asylum petition, and his testimony and the judge’s
observation in his hearing before the Immigration Judge.
Andrade says in his declaration that he got two tattoos in
about 2000, one on his bicep, and one on the back of his neck.
They are decorative, not gang-related, showing his initials
and the initials of his girlfriend in around 2000. The
Immigration Judge asked him to roll up his sleeve, and said
“[t]he respondent appears to have a, a pictorial tattoo in the
area of his right bicep.”

    Andrade’s country conditions argument is that the BIA
did not give “reasoned consideration” to the evidence that
deportees and anyone thought to be a gang member will
likely be arrested and interrogated, and sometimes are abused
by police officers shouting obscenities at them or beating
them, and that vigilante squads sometimes kill them. He says
that there is evidence that the Salvadoran government turns
a blind eye to the possibility of these death squad murders.

    Andrade is right that failure of the BIA to consider
evidence of country conditions constitutes reversible error
where the Country Report has been submitted as evidence, it
addresses the risk of torture, and the BIA does not even
mention it. Aguilar Ramos v. Holder, 594 F.3d 701, 705 (9th
Cir. 2010) (citing Al-Saher v. INS, 268 F.3d 1143, 1147–48
                     ANDRADE V. LYNCH                         5

(9th Cir. 2001); Kamalthas v. INS, 251 F.3d 1279, 1284 (9th
Cir. 2001)).

    In this case, unlike Aguilar-Ramos, the BIA gave
extensive and careful consideration to the Country Report and
other materials in evidence regarding conditions in El
Salvador. The BIA said that the evidence clearly indicated
that suspects, deportees arriving in El Salvador, were subject
to arbitrary investigations and detentions, and that former
gang members were subject to reprisals, and took note of the
evidence of widespread violent crime, gang-related violence,
impunity from prosecution and judicial corruption, and
vigilante squads. The BIA’s consideration of the Country
Report and other materials distinguishes the Aguilar-Ramos
line of authority, applicable to cases where it did not give
consideration to submitted materials. Substantial evidence,
including the Country Report and other materials, supported
the BIA’s conclusion that Andrade had not proved that
“deportees (with or without tattoos) are likely to experience
mistreatment rising to the level of torture.” (emphasis in
original).

     Andrade’s individualized evidence of a likelihood of
torture was that he bore tattoos, and could not afford what it
would cost to remove them. We held in Cole v. Holder that
the BIA’s failure to give reasoned consideration to the risk of
torture in Honduras on account of the petitioner’s gang
tattoos required remand. 659 F.3d 762, 773 (9th Cir. 2011).
One of Cole’s expert witnesses had testified that he had more
than a 75% chance of being killed by gang members there
because of his Crips tattoos, in addition to risk from
vigilantes. Id. Cole’s tattoos were not his girlfriend’s and his
initials, like Andrade’s. They were gang tattoos, from when
he had been in the Crips gang: a teardrop under his eye, a G
6                   ANDRADE V. LYNCH

behind his ear, and Crips tattoos on his calves, arms and back.
Id. at 765.

    Cole establishes that the BIA must consider the risk of
torture posed by conspicuous tattoos that display affiliation
with a gang, for deportation to a country where gang
members are routinely tortured. It does not establish that any
tattoos are enough to justify Convention Against Torture
relief. The BIA took note of Andrade’s tattoos, and that he
was not a former gang member and that the tattoos were not
gang-related. Substantial evidence supported the BIA’s
denial of relief on the ground that Andrade’s individual
characteristics, being deported from a richer country and
bearing non-gang tattoos, failed to establish a probability of
torture upon his return to El Salvador.

    To obtain Convention Against Torture relief, a petitioner
must establish “that it is more likely than not that he or she
would be tortured if removed to the proposed country of
removal.” 8 C.F.R. § 208.16(c)(2); Cole, 659 F.3d at 770.
The petitioner bears the burden of proof, 8 C.F.R.
§ 208.16(c)(2), and the BIA’s factual findings must be upheld
“unless the evidence in the record compels a contrary
conclusion.” Cole, 659 F.3d at 770 (quoting Arteaga v.
Mukasey, 511 F.3d 940, 944 (9th Cir. 2007)). The evidence
in the record did not compel a contrary conclusion in this
case.

    Petition DENIED.